On Petition eor Rehearing.
Hottel, C. J.
17. Appellant has filed a petition for rehearing in this cause with briefs in support thereof in which it very earnestly insists that the court in its original opinion has run counter to the decisions of the Supreme Court and to all authority in- all jurisdictions where the same facts have been before the courts, and that the opinion “declares a new rule of conduct”. We assume that this statement is based on appellant’s understanding of the facts of the case which, put in its own words as set out in such briefs, is as follows: “Stripped of all sentiment, the facts were that over the repeated objections of the appellant, men and boys at times did come upon its tracks at a place on its private highway between streets, not used as a highway or a playground, to steal wheat that dropped from cars and sell it; that decedent’s custodian invited him on the tracks where there were ten stationary cars on a main lead, and later directed him to crawl under the ninth and tenth cars from a point where and at a time when appellant’s employes were about to couple an engine and six ears to said ten cars; that decedent was killed while crawling under the cars while appellant’s employes were engaged in the act of coupling; that appellant had one employe on the first of the backing cars and one walking ahead of the cut, and the engine bell was ringing; that the three boys were concealed under and between the ninth and tenth cars and were not seen by the employes of the appellant, and could not have been seen except by searching under and between the ten standing cars.” This statement could hardly be regarded as correct even if measured by the evidence most favorable to appellant, whereas the court in determining the ques*413tion it was considering in the opinion was required to look only to the evidence most favorable to appellee.
As stated in the original opinion our examination of the evidence convinces us that each material averment of the complaint had some evidence for its support. It is undisputed that appellee’s decedent was killed, not on appellant’s main line, hut on a switch or side track which led from its main line along the south embankment of the canal of the Indianapolis Water Company across West Street and Blackford Street in said city to the manufacturing plant of Love Brothers. Both West Street and Blackford Street were public thoroughfares in said city, and the city of Indianapolis maintained a public park, called “Military Park”, immediately north of said canal which was hounded on the north by New York Street, on the east by West Street, and on the west by Blackford Street. This park was in a densely populated part of the city, was supplied with amusements of various kinds, and matrons were kept in attendance to look after the children who came there to play. During the summer and autumn months children in great numbers congregated in the park and in its vicinity to play. The southwest corner of the park was within seventy-five feet of appellant’s switch at the point where it crossed Blackford Street. The Aeme-Myers Milling Company was located at this corner, and it was at or near this corner that appellee’s decedent was run over and killed by one of appellant’s cars. The ear that ran over him was one of several wheat cars that had been placed on such switch in front of the milling company. Some of these cars had been unloaded and quantities of wheat had leaked from the cars, or in some manner dropped on the ground under such cars, and on the track near the cars. The leakage of wheat from cars on appellant’s tracks at said point had been more or less frequent and continuous for a number of years, and there was an abundance of evidence showing that the' children of the park and vicinity had been in the habit of fre*414quenting appellant’s tracks at this point. They were frequently seen on and. near such tracks at said point gathering up wheat and playing and fishing along the banks of the canal. The testimony of one witness on this subject as set out in appellant’s original brief is in substance as follows: That he resided at 126 North Blackford Street and was employed by the Union American Cigar Company in the wholesale cigar business; that he had lived at his present address nine years; that he had seen children around the canal there fishing and around the railroad track; that the children fished from the trestlework over the canal and off the bank on the north and south side; that he also “saw them after school take little baskets and go along the cars and gather wheat, and in the winter time and in the summer time often during the day I would be passing by and I would see them gathering wheat around the cars and on the tracks, where the leakage of the cars would be”; that “they would carry brooms and a little basket and go along and sweep it up along the tracks. I have seen them there both when the cars would be standing there and when the tracks would be vacant and there would be nothing on the right of way”; that he had noticed this condition in the yards of the Acme Flouring Mill; that he had noticed children there in the morning, at noon and evening, and on Sunday; that there was no passage of trains on Sunday; that the people who gathered wheat ran from children to men; that he had seen eight or ten children on the right of way at one time; that the wheat he saw was a foot and a half or two feet outside the rails; that he never noticed any wheat between the tracks; that it was alongside where it had been swept or kicked out of the cars.
It is but fair to appellant to say in this connection that one of the custodians of the park testified that he had seen some of appellant’s employes on different occasions drive the boys off the tracks and a member of the police force of Indianapolis testified to an occasion when some one (he *415did not know whether boys or not) had broken one of appellant’s ears on said switch, and ten bushels or more of wheat had run on the track, and on that occasion some railroad officer whom he did not know asked him to “assist him in trying to break up the wheat stealing on the railroad
"We have indicated enough of the evidence to show that appellant’s switch track at the point where appellee’s decedent was killed was located in a densely populated part of the city of Indianapolis and near one of the parks of such city which was habitually frequented by large numbers of children; that for a number of years prior to decedent’s death the children of the park and its vicinity had been in the habit of going upon appellant’s said track to gather up the scattered wheat thereon and to play and fish along the bank of the canal; that appellant knew or should have known of this custom.
18. The only serious conflict in the evidence on this branch of the case relates to the question whether the custom had been passively acquiesced in by appellant, and as there was some evidence tending to support the general verdict on this question this court is bound by such verdict. Therefore the law question which the court was required to determine was: Did appellant owe to appellee’s decedent the duty of exercising toward him ordinary care at the time it moved its train against the car that run over and killed him? In our original opinion we answered this question in the affirmative and based our answer on the assumption that the facts of this case bring it within the rule therein set out as being the intermediate rule, and that the weight of authority in Indiana, and in a majority of other jurisdictions favor and follow such intermediate rule. We still believe that a careful examination of the authorities there cited will show our conclusion to be correct.
Appellant also says in its brief that: “Under the rule laid down by the court in this case, every property owner, before proceeding to perform any lawful work on his prop*416erty, must first dig out concealed intruders, and then patrol his premises to keep such persons out.of danger.” Upon a careful reexamination of the opinion we can find nothing in it which can warrant such a construction. The opinion is expressly based on the theory that appellant owed to the decedent the duty of ordinary care only, and that under the facts of this case it was a question for the jury to say whether such duty had been performed by appellant.
15. It is true, that in discussing a proposition contained in appellant’s brief that “the owner or occupant of premises owes no< active vigilance to one who enters upon such premises by mere sufferance, permission or passive acquiescence”, we stated, in effect, that, under the law, ordinary care where children non sui juris are involved may be different in kind and greater in degree than where adults are involved, and that such care, where the occupant of the premises knew that children non sui juris were present thereon and in a situation where they were likely to be exposed to imminent peril, might be affirmative in character, depending on the facts and circumstances of the particular case. This statement is supported by the authorities there cited. The opinion, however, nowhere asserts that the care necessary in any case is more than ordinary care; nor does the opinion anywhere attempt to indicate, or declare as a matter of law that any particular thing is necessary to be done in order to constitute ordinary care. The evidence on this branch of the case was not set out in detail, in the original opinion but it is expressly stated therein that “there was evidence showing that it (appellant) gave no signal or warning of any kind before moving its engine and cars”, and that “under such evidence the question whether it (appellant) exercised the degree of care that an ordinarily prudent person similarly situated would have exercised, and whether such lack of care was the proximate cause of decedent’s death were questions of fact for the jury.” It is true that one of appellant’s witnesses testified that there *417was an automatic bell ringer which was ringing when they went in to get the six cars, but this evidence is contradicted by other witnesses who testified that they beard no bell or warning of any kind. The switchman who made the coupling testified (we quote from appellant’s original brief): “That before attempting to make the coupling be bad not made any effort to ascertain whether there were any hoys under or about the cars; that when he was hanging on the car he could see all the way to Blackford Street; that he could not see on the south side of the cars; that he was watching the coupling and was not looking ahead to see whether any one was under or about the cars.” Under such a state of facts this court could not say, as a matter of law that the appellant had used ordinary care to prevent injury to decedent. On the contrary the question was clearly one of fact for the jury.
¥e believe the original opinion is supported both by reason and authority, and hence see no reason for granting the rehearing. The petition for rehearing is therefore overruled. -
Note. — Reported in 104 N. E. 785; 108 N. E. 375. As to, so called, attractive nuisances, see 59 Am. Rep. 23. As to the care required of railroad companies to prevent injuring small children on the track, see 25 L. R. A. 784. As to the duty to keep lookout for infant trespassers on track, see 8 L. R. A. (N. S.) 1079. As to the duty of the owner of premises to protect licensee against hidden dangers, see 17 L. R. A. (N. S.) 916. On the duty of a property owner to trespassing child, see 32 L. R. A. (N. S.) 559. As to the doctrine of “attractive nuisance” as applied to injury from ears, see 19 L. R. A. (N. S.) 1136. As to the application of turntable or attractive nuisance doctrine to standing railroad cars, see Ann. Cas. 1912 D 916. See, also, under (1) 3 C. J. 1409; 2 Cyc. 1013; (2, 13, 14) 33 Cyc. 773; (3) 29 Cyc. 442; (4, 6) 29 Cyc. 449; (5) 29 Cyc. 453; (7) 33 Cyc. 754; (8) 29 Cyc. 454; (9) 29 Cyc. 457; (10) 29 Cyc. 445; (11) 29 Cyc. 634; (12) 33 Cyc. 790, 802; (15) 33 Cyc. 903; (16) 29 Cyc. 1649; (17, 18) 3 Cyc. 348.